El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
En la Sala de Mayagüez del Tribunal Superior se pre-sentó un recurso de “Quo Warranto” por el Estado Libre Asociado de Puerto Rico, a instancias de Peter Lektrich, contra Vicente M. Ydrach, en que se interesa que se despoje y lance a Ydrach del cargo que él ocupaba, al presentarse la solicitud, de director o miembro de la Junta de Directores de la corporación doméstica Cervecería Real, Inc., por el ale-gado fundamento de que él ocupaba ilegalmente ese cargo. Ydrach presentó una moción en que solicitaba que el caso se trasladase a la Sala de San Juan del Tribunal Superior, por residir él en San Juan. El tribunal de Mayagüez dictó una resolución declarando sin lugar la moción de traslado. Contra esa resolución Ydrach ha interpuesto un recurso de ape-lación ante este Tribunal.
 Antes de la vigencia de la ley núm. 47, aprobada el 7 de agosto de 1935 ((2) pág. 531), el querellado en un procedimiento de quo warranto tenía el derecho a que el caso se trasladase al tribunal (de distrito entonces) que correspondiese al sitio de su residencia. Toro y Lippitt v. La Cortede Distrito de San Juan, 30 D.P.R. 542; Wilson v. La Corte de Distrito de San Juan, 30 D.P.R. 558. Antes de la ley citada, la see. 2 de la Ley Estableciendo el Procedimiento de Quo Warranto, (Ley de marzo 1 de 1902, correspondiendo la see. 2 al art. 641 del Código de Enjuiciamiento Civil), disponía que, en casos como el de autos, “el Fiscal General o cualquier fiscal de la respectiva corte de distrito, ya obrandopor su propia iniciativa, ya a instancia de otra persona, podrá presentar a la corte de distrito que tenga jurisdicción *43en el asunto (“to the district court of competent jurisdiction”, según el texto inglés prevaleciente), una petición de que se le admita una solicitud de que se abra una información de la naturaleza del quo warranto.” Podía haber habido margen para dudas en cuanto al significado de la frase “court of competent jurisdiction” (8 Words and Phrases, ed. Per-manente, pág. 356; 3 A. Words and Phrases 106, 107; 10 Words and Phrases 259), existiendo una tendencia a identi-ficar tal concepto con el de un tribunal de jurisdicción general, con autoridad señalada por alguna ley para actuar en determinado asunto, sin que tal frase incluya o excluya ningún tribunal específico, dejándose tal determinación para una ley concreta. Mizrahi v. Pandora Frocks, 86 F. Supp. 958; Ex parte Justus, 104 Pac. 933; Ex parte Plaistridege, 173 Pac. 646; Am. Distilling Co. v. Brown, 64 N.E. 2d 347. De todos modos, la disposición citada de la ley de Quo War-ranto no establecía el lugar específico (“venue”) donde el juicio debía celebrarse, por lo que, según resolvió este Tribunal en los casos citados, era aplicable el art. 81 del Código de Enjuiciamiento Civil, al efecto de que en todos los demás ■casos no mencionados en los arts. 75 al 80 (no mencionán-dose el quo warranto en esos artículos), el pleito debería verse en el distrito en que residiera el demandado.
La Ley núm. 47 del 7 de agosto de 1935, aplicable al caso •de autos, enmendó la see. 2 de la Ley de Quo Warranto, con-sistiendo una de las enmiendas en la disposición de que “el Fiscal General o cualquier fiscal de la respectiva corte de dis-trito, ya obrando por su propia iniciativa, ya a instancias •de otra persona, podrá radicar ante cualquier corte de dis-trito de Puerto Rico una solicitud para que se instruya in-formación de la naturaleza del quo warranto, a nombre de El Pueblo de Puerto Rico.” (Bastardillas nuestras. Com-párese de nuevo con la anterior disposición: “may present a petition to the district court of competent jurisdiction”.)
No hemos podido encontrar información alguna en la historia legislativa de la Ley núm. 47 que nos sirva de guía *44en cuanto' a cuál fué el propósito específico del legislador al enmendar la see. 2 de la Ley de Quo Warranto en la forma que hemos expuesto. El alcance de la enmienda tiene que ser inferido de los propios términos de la Ley núm. 47. Debe advertirse, en primer término, que la disposición anterior se refería a la corte de distrito de jurisdicción competente, y la enmienda se refiere a cualquier corte de distrito que el ahora Secretario de Justicia, o el fiscal, seleccione, eliminán-dose el concepto de la corte de jurisdicción competente. An-teriormente el procedimiento se localizaba en una corte de-terminada que tuviese jurisdicción competente. Bajo la Ley núm. 47 el procedimiento se puede tramitar en cualquier corte de distrito que el querellante seleccione. Por lo tanto, el lugar del juicio (“venue”) debe ser aquél que sea selec-cionado por el Secretario de Justicia o el fiscal respectivo, en este caso la Sala de Mayagüez del Tribunal Superior, sin que exista el derecho del querellado a que el juicio sea tras-ladado al sitio de su residencia. En otras palabras, enten-demos que al establecerse en la Ley núm. 47 que el “Fiscal General” podrá radicar la solicitud ante cualquier “corte de distrito”, la intención legislativa, aunque imperfectamente expresada, fué al efecto de que el caso debería ser tramitado en el tribunal seleccionado por el hoy Secretario de Justicia. Decimos que la intención legislativa fué imperfectamente ex-presada porque la enmienda dice textualmente que el caso po-drá ser “radicado”, no dispniéndose que el caso podrá ser “tra-mitado”, en cualquier corte de distrito. Precisamente el aquí apelante, interpretando literalmente la enmienda, alega que lo único que hace la enmienda es concederle la facultad al Se-cretario de Justicia para radicar el caso en cualquier corte de distrito, y que el hecho de que él pueda meramente radicar el caso en cualquier corte no implica que el caso tenga que ser ventilado en esa corte, estando sujeto tal poder de radi-cación al derecho del querellado a obtener el traslado del caso al sitio'de su residencia. Sin embargo, aún antes de aprobarse la Ley núm. 47, y aún bajo las disposiciones de *45la see. 2 original, de la Ley de Quo Warranto, el Procurador General podía radicar la querella en cualquier corte de dis-trito, sujeto al derecho al traslado del querellado y, de no so-licitarse el traslado en forma adecuada, el caso podía trami-tarse en la corte donde había sido radicado, aun si no era el sitio de la residencia del demandado. Pueblo In re Rodríguez v. Blanco, 50 D.P.R. 591; Hernaiz, Targa & Co. v. Vivas, 20 D.P.R. 106, y véase el art. 82 del Código de Enjui-ciamiento Civil de Puerto Rico que dispone que “si el distrito en que se establece la demanda no es el en que deba seguirse o! juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer . . solicite el traslado en forma adecuada. No debemos suponer que, al enmendar la see. 2, el legislador tuvo la intención de repetir la regla ya prevaleciente. Por el contrario, al cambiarse el lenguaje1 y la fraseología de un estatuto mediante enmiendas, debe presumirse que el legislador tuvo la intención de introducir una nueva regla, de llevar a cabo distintos resultados y pro-pósitos, de establecer cambios y de apartarse de las normas que surgen del estatuto enmendado. (50 Am. Jur. 261, 262, see. 275; 45 Am. Jur. 814, sec. 11, en cuanto a leyes rela-tivas al traslado de casos). Debe súponerse que un cambio en la fraseología de un estatuto tiene alguna significación in-dependiente. (Shamrock Oil and Gas. Co. v. Sheets, 313 U.S. 100, 106, 107, que envolvía una ley de traslado de casos). Debemos evitar aquella interpretación de un estatuto que en-vuelva el establecimiento de repeticiones innecesarias de con-ceptos anteriores. (50 Am. Jur. 364, 365, see. 359.) No de-bemos presumir que, al enmendarse la see. 2, el legislador tuvo en mente repetir la regla que prevalecía anteriormente. No debe ser interpretada la enmienda literalmente si ello en-vuelve el criterio de que el legislador ha laborado inútilmente. La interpretación más adecuada es aquélla que nos informa que, al enmendar la see. 2 a través de la Ley de Quo Warranto, el legislador tuvo la intención de cambiar la regla prevale-ciente en cuanto al lugar del juicio y que, al disponer que *46el “Fiscal General” podrá radicar el caso en cualquier corte de Distrito, ello envuelve el concepto de que el caso se deberá ventilar en la que seleccione el hoy Secretario de Justicia, in-dependientemente de la residencia del querellado.
Existe una consideración adicional que robustece la inter-pretación que hemos adoptado. Fué el propósito esencial de la Ley núm. 47 de 7 de agosto de 1935 el conceder jurisdicción original al Tribunal Supremo en casos de corporaciones que contraviniesen las disposiciones de nuestra anterior Carta Orgánica. Pero tanto, bajo la see. 2 anterior de la Ley de Quo Warranto, como bajo la Ley 47, las anteriores Cortes de Distrito tenían la facultad de entender en querellas de quo warranto contra una corporación que “haga u omita algo que equivalga a la renuncia o a la pérdida de los derechos y privi-legios que como a tal corporación le corresponden; o cuando ejercite derechos no conferidos por ley.” En forma con-gruente con el propósito esencial de hacer más efectiva la ac-ción gubernamental con respecto a tales corporaciones, el le-gislador muy bien pudo haber tenido la intención de que el lugar del juicio, en cuanto a cortes de distrito, fuese el selec-cionado por el anterior Procurador General, sin que la corpo-ración tuviese derecho al traslado. El caso que nos ocupa no se refiere a una corporación como tal, pero está incluido en la see. 2, y le es aplicable la disposición al efecto de que el “Fiscal General” podrá radicar el caso en cualquier corte de distrito. En otras palabras, la disposición análoga referente a corporaciones en sí tiende a demostrar que al usarse el tér-mino “radicar”, el legislador tuvo en mente el propósito de que el litigio se tramitase totalmente en la corte de distrito seleccionada por el hoy Secretario de Justicia.
Es cierto que el derecho de un demandado a que un caso se vea en el sitio de su residencia es un derecho valioso, al cual se le debe dar efectividad a menos que el estatuto claramente disponga otra cosa. Usera v. Luce & Co., S. en C., 58 D.P.R. 290. Pero, en este caso, la Ley núm. 47 establece precisamente una excepción a esa norma general.
*47Inciden talmente, la Ley de la Judicatura (Ley núm. 11 de 24 de julio de 1952,) no altera la situación envuelta en este caso, ya que, bajo la sec. 10, los casos deberían tramitarse en la sección o Sala correspondiente, de acuerdo con la legis-lación anterior, a no ser que medie un convenio de las partes y la anuencia del juez.

Debe confirmarse la resolución apelada.

El Juez Asociado Sr. Sifre concurre con el resultado.
El Juez Asociado Sr. Belaval no intervino.